GULOTTA, Judge
(concurring).
I concur with the result. The trial judge set aside the order of suspension of plaintiff’s license on grounds that evidence relied on by the Department (police report and accident report) violated best evidence rule as well as the right of confrontation of the person who prepared the reports. Evidence of certified copy of police report is admissible. See LSA-R.S. 13:3711 and LSA-C.C.P. art. 1394. The question of the hearsay nature of the reports is disposed of in Cross v. Waguespack, 308 So.2d 321 (La.App.1975).